DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application contains claims directed to the following patentably distinct species:
Species A: Figs. 1-11C
Species B: Figs. 12A-12B
Species C: Figs. 13
Species D: Figs. 14A-14B
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. .In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
a) the inventions have acquired a separate status in the art in view of their different classifications
b )the inventions have acquired a separate status in the art due to their recognized divergent subject matter
c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources or employing different search queries); and 
d) the prior art applicable to one invention would not likely be applicable to another invention
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants 
	Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
	During a telephone conversation with Nasser Ashgriz on 03/17/2021 a provisional election was made without traverse to prosecute the invention of Species A, claims 1-9.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 10-16 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
This application is in condition for allowance except for the presence of claims 10-16 directed to Species B-D non-elected without traverse.  Accordingly, claims 10-16 have been cancelled.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Nasser Ashgriz on 3/23/2021.
The application has been amended as follows: 
Claims 9-16 are cancelled. 
The claims have been amended to read:
1) An interchangeable fishing weight to be changed on a fishing line and releasably connected to a fishing lure, comprising:
a) a weight having a first end, a second end, and a channel extending from said first end to said second end and having a first opening and a second opening, wherein said channel comprising a larger diameter section closer to the first opening and a smaller diameter section closer to the second opening, 
b) a rod having a proximal end and a distal end, a connecting mechanism on the proximal end configured to connect to a fish line and a twist connector on the distal end configured to connect to a fish lure; 
c) a compression spring disposed on said rod and 
d) a locking mechanism to lock the rod and the compression spring inside the channel, wherein when said rod is inserted into said channel from its distal end until said twist connector sticks out of said second opening by force of compression of said spring, said rod is then rotated connecting mechanism and said twist connector in opposite direction with respect to said first opening and said second opening so that the force of compression of said spring between said connecting mechanism and said twist connector in conjunction with a compression force of said spring and said locking mechanism locks said rod in said weight, and wherein the weight can be quickly replaced by rotating and removing said rod in its entirety from the weight and inserting said rod into another weight.
2) The interchangeable fishing weight of claim 1, wherein the connecting mechanism of the proximal end of the rod is an eye ring configured to connect to a fish line.  
3) The interchangeable fishing weight of claim 1, wherein the locking mechanism to lock the rod and the compression spring inside the channel is a cone shaped member on said proximal end , said cone shaped member is configured to press fit within said channel.  
4) The interchangeable fishing weight of claim 3, wherein said channel further comprises an inwardly extended lip around said first opening to further support the cone shaped member inside the channel.  
5) The interchangeable fishing weight of claim 3, wherein said cone shaped member comprises a base part that has a set of protrusions and said channel has a set of perforations on its inner wall, wherein said protrusions of said cone shaped member lock into said perforations of said channel.  
6) The interchangeable fishing weight of claim 1, wherein said proximal end of said rod has a bent end.  
7) The interchangeable fishing weight of claim 1, wherein said weight has an elongated elliptical egg, teardrop, or polygonal shape. 
8) The interchangeable fishing weight of claim 1, wherein said weight  a metallic substance selected from the group consisting of tungsten, brass, aluminum, or steel.
Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: Figures 1, 12B “30” should correctly be labeled as --21--.
 In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

REASONS FOR ALLOWANCE
Claims 1-8 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
	The prior art of record fails to teach or suggest an interchangeable fishing weigh to be changed on a fishing line and releasably connected to a fishing lure. Specifically, the prior art of record fails to teach or suggest the particulars of the weight comprising a channel, compression 
	The prior art of record Thomsen (US10945494B1) teaches an interchangeable fishing weight assembly having a weight having a first end, a rod having a proximal end and distal end, a connecting mechanism on the proximal end configured to connect to a fishing lure, a compression spring disposed on a weight body, a locking mechanism to lock the rod into the channel of weight. However, Thomsen doesn’t teach a weight having a second end, a second opening, and a rod comprising a distal end with a twist connector. Additionally, Thomsen fails to teach or suggest “wherein when rod is inserted into said channel from its distal end until said twist connector sticks out of said second opening by force of compression of said spring”. There is no reason to modify Thomsen to comprise an opening within the channel such that a twist connector can stick out.  
	The prior art of record Smith (US2902304) teaches a weight having a first end, a second end, a channel extending from said first end to said second end and having a first opening and second opening, wherein said channel comprises a large diameter section closer to the first opening and a smaller diameter section closer to the second opening, a rod, a compression spring disposed on the rod and sized to fit only inside said large diameter section of said channel. However, Smith does not disclose an interchangeable rod, a twist connector on the distal end of the rod or the locking mechanism. Additionally, even if the hook were attached to the end of rod then the device could still not preform the functional limitation of claim 1, “wherein when rod is inserted into said channel from its distal end until said twist connector 
	The prior art of reference Stepacoff (US3357124) teaches a fishing weight comprising a weight having a first end, a second end, a channel, a rod, a compression spring, and a locking mechanism. However, Stepacoff fails to teach the rod comprising a connecting mechanism or twist connector. Additionally, Stepacoff fails to perform the function limitation of claim 1 “ wherein when rod is inserted into said channel from its distal end until said twist connector sticks out of said second opening by force of compression of said spring.” 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADA M ALGHAILANI whose telephone number is (571)272-8058.  The examiner can normally be reached on M-F (7:30am - 4:30pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAGDALENA TOPOLSKI/Primary Examiner, Art Unit 3642                                                                                                                                                                                                        
SHADA ALGHAILANI
Examiner
Art Unit 3643